342 F.2d 785
Grover LAND, Appellant,v.UNITED STATES of America, Appellee.
No. 7879.
United States Court of Appeals Tenth Circuit.
March 17, 1965.

Jack I. Gaither, Tulsa, Okl., for appellant.
Lawrence R. Schneider, Cleveland Hts., Ohio (John W. Douglas, Asst. Atty. Gen., John M. Imel, U.S. Atty., and Morton Hollander, Washington, D.C., with him on the brief), for appellee.
Before LEWIS and SETH, Circuit Judges, and DAUGHERTY, District Judge.
PER CURIAM.


1
This appeal is taken from an order of the District Court for the Northern District of Oklahoma sustaining the motion of the United States for entry of summary judgment upon an asserted claim filed under the Federal Tort Claims Act, 28 U.S.C. 1346(b).  The trial court's judgment was premised upon the undisputed fact that plaintiff's injuries were caused solely by the personal negligence of a federal employee with whom plaintiff had entered, in consideration of payment to him of $5,275.00, into an agreement designated as a 'covenant not to execute.'  For the reasons stated by the trial court in his memorandum decision, 231 F.Supp. 883, we hold that under the law of Oklahoma the agreement and settlement with the employee relieved the United States from liability.


2
Affirmed.